Order entered December 9, 2015




                                        In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                  No. 05-14-01341-CV

                           DONNA PULKRABEK, Appellant

                                          V.

   THE UNIVERSITY OF TEXAS SOUTHWESTERN MEDICAL CENTER, Appellee

                    On Appeal from the 192nd Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. DC-12-13476

                                       ORDER
      Appellant Donna Pulkrabek’s December 8, 2015 motion to supplement her brief is

GRANTED, and the supplemental brief attached as Exhibit A to appellant’s motion is

ORDERED filed as of this date.


                                                 /s/   MOLLY FRANCIS
                                                       JUSTICE